Citation Nr: 1719627	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  12-03 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran had active service from August 1979 to August 1985 and February
1986 to February 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Reno, Nevada. 

In November 2014, the appeal was remanded to the RO for further development, which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It now returns to the Board for appellate review.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The issue of entitlement to an increased rating for bilateral hearing loss is addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  The Veteran's service-connected tinnitus is assigned a 10 percent rating, which is the maximum rating authorized by law.
  
2.  Throughout the appeal period, the Veteran's PTSD was manifested by symptoms resulting in occupational and social impairment with reduced reliability and productivity; however, occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or greater levels of impairment was not shown.




CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a rating in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2016); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

2.  The criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 , 4.3, 4.7, 4.130 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

The record reflects that the Veteran's service treatment records and all identified VA and private treatment records have been obtained.  Moreover, the Veteran has been provided the appropriate VA examinations.

Neither the Veteran nor his representative has identified any outstanding evidence that could substantiate the claims.  The Board is also unaware of any such evidence.

II. Tinnitus

The Veteran was granted service connection for tinnitus, and a 10 percent rating was assigned in the September 2010 rating decision.  The RO denied the Veteran's request for a higher rating because the maximum schedular rating authorized for tinnitus is 10 percent.  In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the Court held that the pre-1999 and pre-June 13, 2003, versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit), which concluded that the Court erred in not deferring to VA's interpretation of its own regulations, 38 C.F.R. § 4.25 and Diagnostic Code 6260, which limit a veteran to a single 10 percent disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). 

The Veteran's service-connected tinnitus is evaluated as 10 percent disabling, which is the maximum schedular rating available for such disability.  See 38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award a separate schedular evaluation for tinnitus in each ear or a higher schedular rating for tinnitus, the Veteran's claim for such a benefit is without legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

III. PTSD

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2016).

Throughout the appeal period, the Veteran's PTSD was rated as 50 percent disabling under the General Rating Formula for Mental Disorders set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under that General Rating Formula, a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

The next higher evaluation of 70 percent is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Further, simply because this Veteran has some symptoms that are contemplated at a higher rating level does not mean the impact of his PTSD overall rises that level. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  The Board must look to the frequency, severity, and duration of the impairment.  Id.   

The Veteran has been assigned a GAF score of 50 by VA examiners; he does not seek treatment for his disability.  The Global Assessment of Functioning (GAF) Scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders, 32 (4th ed. 1994) (DSM-IV).  GAF scores were part of the DSM-IV diagnostic criteria, but they were removed for the DSM-5.  VA has revised 38 C.F.R. § 4.125, pertaining to the diagnosis of mental disorders, to reflect the publication of the DSM-5, but only for claims that were pending before the agency of original jurisdiction on or after August 4, 2014.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  As this appeal had been certified to the Board as of that date, the diagnostic criteria of the DSM-IV, including GAF scores are for consideration in this case. 

The GAF Scale score is based on all of the Veteran's psychiatric impairments.  A GAF Scale score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF Scale score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61-70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  While a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders, the GAF scores assigned in a case are not dispositive of whether overall improvement has been established; rather, they must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.
§§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589(1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.

III. Analysis

Throughout the appeal period, the Veteran's PTSD was rated as 50 percent disabling under the General Rating Formula for Mental Disorders set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411.

During the appeal period, the Veteran was afforded three mental health examinations; he does not seek treatment for his disability.  A July 2010 VA MSLA examination the Veteran described a good relationship with his mother and a few Air Force friends he saw once per month.  He described leisure pursuits including going to the gym, building model airplanes, reading, working on computers, and volunteering.  The Veteran denied hallucinations and delusions and none were observed by the examiner.  The examiner also observed no impairment of thought processes.  The examiner described the Veteran as tense and uncomfortable, but not inappropriate, and stated that his grooming and hygiene were good.  Short-term and long-term memory was fair.  The Veteran denied obsessive or ritualistic behaviors, but reported being very controlled and disciplined.  Speech was disjointed, but relevant, logical, and goal-directed.  The Veteran denied having full-blown panic attacks.  He described having a high level of anxiety on a daily to weekly basis, as well as feeling "down in the dumps" regularly.   The Veteran endorsed poor sleep of three to four hours per night, generally disturbed by nightmares.  The GAF score assigned was 50.  The examiner stated that the Veteran has reduced reliability and productivity due to PTSD.

At a March 2011 review examination, the Veteran reported severe manifestations of his disability including poor concentration, insomnia, and depression on a daily basis.  He had a girlfriend of three years and a few friends, whose relationships he described as fair.  The Veteran indicated that his volunteer work had stopped due to a lack of funding and that he was interested in resuming such work in the right situation.   He continued his other leisure activities with model airplanes, reading, and going to the gym.  The mental status examination revealed no deficiencies in thought processes or obsessional/ritualistic behaviors.  There were no delusions or hallucinations. The Veteran denied homicidal and suicidal thoughts, and he was fully oriented.  He exhibited short-term memory loss.  Speech was relevant, logical, clear, and constant.  The Veteran endorsed trouble sleeping due to nightmares and also breathing problems.  The examiner observed that the Veteran engaged in routine self-care and had no difficulties performing the activities of daily living.  The examiner assigned a GAF score of 50 and indicated that the Veteran's PTSD resulted in reduced reliability and productivity.  

The February 2015 MSLA examiner noted symptoms of depressed mood, anxiety, sleep disturbances, nightmares, and hypervigilance as a result of the Veteran's PTSD.  The examiner attributed the Veteran's memory loss to the service-connected TBI.  The examiner indicated that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  The Veteran endorsed having difficulty leaving the house and being withdrawn from others.  He continued to describe sleep interrupted by nightmares. He also endorsed panic attacks.  The Veteran indicated that he and his girlfriend of five or six years were no longer together because she was "causing more stress."  He reported consistent contact with his mother and a strained relationship with his son whom he talks to on occasion.   He denied having any friends or acquaintances whom he sees regularly.  The examiner noted that the Veteran was oriented and appropriate with speech normal in tone and rate, liner and coherent thought processes without disturbance, and fair hygiene.  Insight and judgment were deemed fair to good.  There were no delusions or hallucinations or obsessional rituals.  The examiner indicated that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  

In light of the above, the Board determines that a rating in excess of 50 percent is not warranted at any time during the appeal period.  The Veteran endorsed impaired sleep with nightmares on a frequent basis.  The Veteran largely denied experiencing panic attacks until they were described at the February 2015 VA examination.  He maintained a good relationship with his mother and a relationship with a girlfriend throughout the appeal period until the relationship with the girlfriend ended in 2014.  He had a few friends he saw on occasion until at the February 2015 examination he reported not seeing anyone regularly.  He engaged in volunteer work until lack of funding brought it to and end at some point prior to July 2013.  The February 2015 examination report does not indicate that he had resumed this activity.  There were no psychotic symptoms, such as delusions or hallucinations, or obsessional rituals noted at any time during the appeal period.  The Veteran also did not exhibit impairment of thought processes or speech, and he did not endorse suicidal or homicidal ideation.  

While it does seem that the effects of the Veteran's PTSD had become worse between the July 2013 VA examination and the February 2015 VA examination, as indicated by panic attacks and notable decrease in social interactions and engagement in leisure activities, the Board finds that the actual symptoms displayed did not reflect a change so severe that a rating in excess of 50 percent is warranted.  The 50 percent evaluation contemplates the Veteran's, hypervigilance, sleep impairment, anxiety and depressed mood, panic attacks, isolating behavior, and fair insight and judgment, as well as mild short-term memory impairment to the extent that symptoms is caused by the PTSD and not his TBI. The Veteran retains rational thought processes and communications skills, as well as the ability to perform the activities of daily living and maintain his personal hygiene.  For these reasons, the Board determines that the Veteran's PTSD manifestations do not more closely approximate a rating in excess of 50 percent at any time during the appeal period.  

In summary, the Board concludes that a rating in excess of 50 percent is not warranted for the Veteran's PTSD.  The evidence reflects that the Veteran's PTSD symptomatology is productive of disability resulting in reduced reliability and productivity.  As reflected by the above analysis, the Board has afforded the Veteran the benefit of the doubt in assigning the 50 percent rating and a preponderance of the evidence is against a rating in excess of 50 percent.  See 38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to an initial rating in excess of 10 percent for tinnitus is denied.

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.


REMAND

The November 2014 remand ordered that another examination to assess the severity of the Veteran's bilateral hearing loss was to be performed.   In February 2015, an examination was performed at MSLA after which the examiner did not report pure tone thresholds, stating that there were discrepancies between speech threshold and pure tone average and that, although repeated attempts were made to find true pure tone thresholds, the examination is not valid for rating purposes.  At the same time, the examiner did state that speech recognition scores were valid for the Veteran.  However, the examiner did not fully explain the cause for the inconsistent pure tone audiometric results (e.g., the Veteran has cognitive impairment from a service-connected traumatic brain injury) or why, given that the pure tone thresholds and speech recognition results were not consistent with each other, it was the speech recognition scores the examiner deemed valid.  VA regulations allow for rating service-connected hearing loss based solely on pure tone thresholds, but not solely on speech discrimination percentages.  38 C.F.R. § 4.85.  Consequently, the Board remands the increased rating claim for bilateral hearing loss for another examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records pertinent to the Veteran's claim.

2.  The Veteran should be afforded the appropriate examinations to determine the current degree of severity of his bilateral hearing loss disability.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

The AOJ should ensure that the examiner provides all information required for rating purposes.

If the results of testing are unreliable, the examiner should provide a complete rationale for that determination.

3.  Undertake any other development determined to be warranted.
 
4.  Then, readjudicate the issue remaining on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


